PD-0293-15
                        PD-0293-15                           COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                           Transmitted 3/18/2015 3:22:53 PM
                                                             Accepted 3/19/2015 9:41:12 AM
                       CASE NO.                                                ABEL ACOSTA
                                                                                       CLERK


                     In the Court of Criminal Appeals
                              Austin, Texas

                        KAREN LADELL ADAMS

                                Petitioner

   March 19, 2015                    V.

                            STATE OF TEXAS

                               Respondent

                Appealed from the Second Court of Appeals
                            Fort Worth, Texas

               Court of Appeals Cause No. 02-13-00184-CR



  MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
               DISCRETIONARY REVIEW


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     NOW COMES, Karen Ladell Adams, petitioner, who makes and files

the following motion for extension of time in which to file her petition for

discretionary review, and in support thereof would respectfully show:




                                 Page 1 of 4
                                      I.

                   CERTIFICATE OF CONFERENCE

      This is to certify that a conference was held with the state’s attorney

regarding the merits of this motion and the requested relief. Counsel for

the state advised that she did not oppose the requested relief.

                                     II.

      On February 5, 2015, the second court of appeals sitting in Fort

Worth, Texas handed down its opinion and judgment affirming petitioner’s

conviction and sentence in cause number 02-13-00184-CR, styled Karen

Ladell Adams v. State of Texas.             In addition to this petition for

discretionary review, undersigned counsel also represents Karen Ladell

Adams’ son, Gordon Ray Lewis, and is in the process of preparing and filing

a petition for discretionary review in case number PD-0173-15, styled

Gordon Ray Lewis v. State of Texas.

                                     III.

      The petition for discretionary review in this matter was due March 9,

2015. Petitioner seeks an additional nine days in which to file her petition

for discretionary review.




                                  Page 2 of 4
                                    IV.

     Good cause exists for this extension. As stated above, counsel for

petitioner also represents Gordon Ray Lewis in his appeal before this Court,

and the petition for discretionary review is due in that case on March 19,

2015. This case and Gordon Ray Lewis’ case are somewhat intertwined, in

that Karen Ladell Adams was convicted of retaliation by threat for

statements made after the indictment of her son for capital murder.

Counsel for Adams miscalculated the due date for the petition for

discretionary review in this matter. This miscalculation was inadvertant

and was not deliberate or the result of conscious indifference.

                                     V.

     No previous extension to file a petition for discretionary review has

been requested or granted. No further extensions will be necessary because

the petition for discretionary review is being filed contemporaneously with

this motion.

                                    VI.

     Petitioner Karen Ladell Adams is no longer incarcerated in the Texas

Department of Criminal Justice, institutional division, but is now on parole.




                                 Page 3 of 4
      WHEREFORE, PREMISES CONSIDERED, Karen Ladell Adams

prays that her motion for extension to file her petition for discretionary

review in the above styled and numbered cause be sustained, and that she

have up to and including March 18, 2015 in which to complete and file her

petition for discretionary review.        Petitioner prays for such other and

further relief, both general and special, at law or equity, to which she may

show herself to be justly entitled.

                              Respectfully submitted,

                              By: /s/Michael W. Minton
                                    MICHAEL W. MINTON
                                    State Bar No. 14194550

                                        THE LAW OFFICES OF
                                        MICHAEL W. MINTON, P.L.L.C.
                                        6100 Western Place, Suite W0541
                                        Fort Worth, Texas 76107
                                        mminton@mintonlaw.com
                                        Telephone: 817-377-9200
                                        Facsimile: 817-377-9201

                       CERTIFICATE OF SERVICE
      I hereby certify that on March 18, 2015, a true and correct copy of the

above and foregoing document was sent U.S. certified mail, return receipt

requested and/or facsimile transmittal to all counsel of record in the above-

styled and numbered cause.

                                        /s/Michael W. Minton
                                        MICHAEL W. MINTON
                                      Page 4 of 4